Exhibit 10.20

Mr. Stephen K. Miller

603 Provident

Winnetka, Illinois 60093

 

  Re: Resignation from Employment

Dear Steve:

This letter agreement (“Agreement”) sets forth the agreement reached concerning
the termination of your employment with Strategic Hotel Funding, L.L.C.,
including its current and former parents, subsidiaries and affiliated entities,
and their respective current and former successors, assigns, representatives,
agents, attorneys, shareholders, officers, directors and employees, both
individually and in their official capacities (collectively, the “Company”).

1. We agree your employment with the Company will end August 31, 2006
(“Resignation Date”). The Company will continue to pay your base salary, less
applicable withholdings and deductions, through the Resignation Date and your
employee benefits will continue through the Resignation Date. The Company will
also provide you with a lump-sum payment, less applicable withholdings and
deductions, which represents the value of your accrued unused vacation days, if
any, within fifteen days after the Resignation Date. In addition, in accordance
with its regular policies, the Company will reimburse you for any unreimbursed
business expenses incurred by you prior to the Resignation Date. You acknowledge
and agree that your employment with the Company ends for all purposes on the
Resignation Date.

2. In consideration for signing this Agreement and in exchange for the promises,
covenants and waivers set forth herein, and provided that you have not revoked
this Agreement as set forth below, the Company will provide you with (a) a
severance payment in one lump sum of one hundred fifty thousand dollars
($150,000), less applicable withholdings and deductions, payable;
(b) continuation of medical coverage for a period of up to eight months
commencing as of September 1, 2006 as set forth in the succeeding paragraph;
(c) outplacement consulting services through the firm of Scherer Schneider
Paulick, the nature of which shall be determined by the Company; and (d) the
laptop computer and screen, blackberry and cell phone provided by the Company
for your use during your employment with the Company. In addition the Company
shall not subject you to any contractual post-employment non-compete
restrictions. None of the severance payment, continuation of medical coverage,
outplacement consulting services or transfer of Company property shall be
effective until after your execution and return of this



--------------------------------------------------------------------------------

Agreement and the Transition Period Waiver and Release referenced in Paragraph
3. The lump sum severance payment will be made within fifteen business days
after your execution and return of this Agreement and the Transition Period
Waiver and Release referenced in Paragraph 3 and the lapse of the revocation
period.

Following the Resignation Date, your entitlement to continue medical coverage
under the benefit plans of the Company will be determined pursuant to the terms
and conditions of the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (referred to as “COBRA coverage”). If you elect to receive COBRA family
coverage and subject to COBRA and plan provisions, the Company will provide at
the Company’s expense such COBRA family coverage for the period beginning with
September 1, 2006 and ending on April 30, 2007. Subject to COBRA and plan
provisions, you may continue COBRA coverage after that time at your own expense.
You agree and understand that, notwithstanding the Company’s agreement to
provide COBRA coverage up through April 30, 2007 as described above, in order
for you to actually continue your benefits pursuant to COBRA, you must make a
proper COBRA benefit continuation election, in accordance with the provisions of
COBRA. You and the Company agree that your Resignation Date is the “qualifying
event” for purposes of COBRA and the period of continuation of medical coverage
under this Agreement shall be applied against COBRA and any state law medical
continuation obligations.

3. In exchange for the consideration described in Paragraph 2 above and for
other good and valuable consideration, you hereby release and forever discharge
the Company from all debts, obligations, promises, covenants, agreements,
contracts, endorsements, bonds, controversies, suits, actions, causes of action,
judgments, damages, expenses, claims or demands, in law or in equity (a
“Claim”), which you ever had, now have, or which may arise in the future,
regarding any matter arising on or before the date of your execution of this
Agreement and to the extent permitted by law, on or before the date you could
have revoked this Agreement, including but not limited to all claims (whether
known or unknown) regarding the following (a) your employment at or termination
of employment from the Company; (b) any contract (express or implied); (c) any
claim for equitable relief or recovery of punitive, compensatory, or other
damages or monies; (d) attorneys’ fees; (e) any tort; (f) any libel, slander,
assault, battery, intentional or negligent infliction of emotional distress or
any other theory under the common law of any state; (g) alleged discrimination
based upon age, race, color, sex, sexual orientation, marital status, religion,
national origin, handicap or disability; (h) any alleged violation of any
federal, state or local law, rule or regulation, whether equal employment
opportunity laws, rules or regulations or otherwise, including but not limited
to Title VII of the Civil Rights Act of 1964, the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act of 1990, the Americans With Disabilities Act of 1990, the Civil Rights Act
of 1866, The Rehabilitation Act of 1973, 42 U.S.C. § 1981, the Civil Rights Act
of 1991, the Illinois Human Rights Act, the Employee Retirement Income Security
Act of 1974, the Family and Medical Leave Act of 1993, the Worker Adjustment and
Retraining Notification Act of 1988, the Illinois Wage Payment and Collection
Act, the Attorneys Fees in Wage Actions Act, and the Illinois Workers’
Compensation Act; and (i) any non-vested right under any Company pension,
welfare, or stock or equity plans (provided, however, that this release does not
apply to any vested 401(k) benefits which you may have as of your Resignation
Date, which shall be governed by the terms and conditions of the applicable plan
documents). To the extent any statutes or laws exist which exclude from the
scope of this general release any claims not



--------------------------------------------------------------------------------

presently known to you, you hereby waive and relinquish all rights and benefits
you may have under any such statute to the extent that you may lawfully do so.
You further agree that after the close of business on August 31, 2006, or as
soon thereafter as possible, you will execute the Transition Period Waiver and
Release (attached as Exhibit A) that you agree will waive and release all claims
that arise against the Company between the date of this Agreement through
August 31, 2006. This Agreement may not be cited as, and does not constitute any
admission by the Company of, any violation of any such law or legal obligation
with respect to any aspect of your employment or termination therefrom.

4. You represent and agree that you have not filed any lawsuits against the
Company, or filed or caused to be filed any charges or complaints against the
Company with any municipal, state or federal agency charged with the enforcement
of any law. Pursuant to and as a part of your release and discharge of the
Company, as set forth herein, with the sole exception of your right to bring a
proceeding pursuant to the Older Workers Benefit Protection Act to challenge the
validity of your release of claims pursuant to the Age Discrimination in
Employment Act, you agree, not inconsistent with EEOC Enforcement Guidance On
Non-Waivable Employee Rights Under EEOC-Enforced Statutes dated April 11, 1997,
and to the fullest extent permitted by law, not to sue or file a charge,
complaint, grievance or demand for arbitration against the Company in any forum
or assist or otherwise participate willingly or voluntarily in any claim,
arbitration, suit, action, investigation or other proceeding of any kind which
relates to any matter that involves the Company, and that occurred up to and
including the date of your execution of this Agreement, unless required to do so
by court order, subpoena or other directive by a court, administrative agency,
arbitration panel or legislative body, or unless required to enforce this
Agreement. To the extent any such action may be brought by a third party, you
expressly waive any claim to any form of monetary or other damages, or any other
form of recovery or relief in connection with any such action. Nothing in the
foregoing paragraph shall prevent you (or your attorneys) from (i) commencing an
action or proceeding to enforce this Agreement or (ii) exercising your right
under the Older Workers Benefit Protection Act of 1996 to challenge the validity
of your waiver of ADEA claims set forth in Paragraph 3 of this Agreement.

5. You represent, warrant and acknowledge that the Company owes you no wages,
commissions, bonuses, sick pay, personal leave pay, expenses, severance pay,
vacation pay or other compensation or benefits or payments or form of
remuneration of any kind or nature other than as specified in this Agreement.
This Agreement supersedes any other plan or agreement by the Company to provide
severance to you under any circumstances.

6. Both parties agree that they will not disparage or criticize the other, or
issue any communication, written or otherwise, that reflects adversely on or
encourages any adverse action against the other, except if testifying truthfully
under oath pursuant to any lawful court order or subpoena or otherwise
responding to or providing disclosures required by law. You agree that you will
not at any time prior to August 31, 2007, in any manner, directly or indirectly,
employ, retain or solicit for employment or retention for yourself or any other
person or entity any individual who was, during the period of your employment
with the Company or the 12-month period following your termination of
employment, an employee, officer, agent or representative of the Company.



--------------------------------------------------------------------------------

7. Except as required by law, you agree not to disclose, print, publish, or use
for your benefit or the benefit of any other person or entity, any information
received in connection with the Company which is confidential or proprietary and
(i) which has not been disclosed publicly by the Company, (ii) which is
otherwise not a matter of public knowledge or (iii) which is a matter of public
knowledge but you know or have reason to know that such information became a
matter of public knowledge through an unauthorized disclosure. Proprietary or
confidential information shall include information the unauthorized disclosure
or use of which would reduce the value of such information to the Company. Such
information includes, without limitation, the Company’s client lists, its trade
secrets, any confidential information about (or provided by) any client or
prospective or former client of the Company, information concerning the
Company’s business or financial affairs, including its books and records,
commitments, procedures, plans and prospects, or current or prospective
transactions or business of the Company, any “inside information,” or any other
information related to the operation of the Company or any hotel owned by the
Company. You hereby confirm that on or before August 31, 2006 you will deliver
to the Company and retain no copies of any written materials, records and
documents (including those that are electronically stored) made by you or coming
into your possession during the course of your employment with the Company which
contain or refer to any such proprietary or confidential information. You
further confirm that you will deliver to the Company on or before August 31,
2006 any and all property and equipment of the Company, which may have been in
your possession, excluding the Company-provided laptop computer and screen,
blackberry and cell phone described in Paragraph 2(d).

8. You agree not to disclose the terms or contents of this Agreement, the claims
that have been or could have been raised against the Company, or the facts and
circumstances underlying this Agreement, except in the following circumstances:

a. you may disclose the terms of this Agreement to your immediate family, so
long as such family member agrees to be bound by the confidential nature of this
Agreement;

b. you may disclose the terms of this Agreement to (i) your tax advisors so long
as such tax advisors agree in writing to be bound by the confidential nature of
this Agreement, (ii) taxing authorities if requested by such authorities and so
long as they are advised in writing of the confidential nature of this Agreement
or (iii) your legal counsel; and

c. you may disclose the terms of this Agreement pursuant to the order of a court
or governmental agency of competent jurisdiction or as otherwise required by
law, or for purposes of securing enforcement of the terms and conditions of this
Agreement.

9. Upon service on you, or anyone acting on your behalf, of any subpoena, order,
directive or other legal process requiring you to engage in conduct encompassed
within Paragraphs 6, 7, or 8 of this Agreement, you or your attorney shall
immediately notify the Company of such service and of the content of any
testimony or information to be provided pursuant to such subpoena, order,
directive or other legal process and within two (2) business days send to the
undersigned representative of the Company via overnight delivery (at the
Company’s expense) a copy of said documents served upon you.



--------------------------------------------------------------------------------

10. You agree that you will assist and cooperate with the Company including,
without limitation, in connection with the defense or prosecution of any claim
that may be made against or by the Company, or in connection with any ongoing or
future investigation or dispute or claim of any kind involving the Company,
including any proceeding before any arbitral, administrative, judicial,
legislative, or other body or agency, including testifying in any proceeding to
the extent such claims, investigations or proceedings relate to services
performed or required to be performed by you, pertinent knowledge possessed by
you, or any act or omission by you. The Company agrees to promptly reimburse you
for all reasonable attorney fees and costs incurred in connection with your
compliance with this Paragraph, and to indemnify you against any liability
incurred by you because of this Paragraph.

11. You agree to perform all acts and execute and deliver any documents that may
be reasonably necessary to carry out the provisions of this Agreement.

12. The Company agrees that it shall indemnify, defend and hold harmless you, to
the full extent allowed by applicable law, for your actions taken on behalf of
the Company and/or in executing your duties in the course of your employment
with the Company. The Company further agrees to maintain Directors and Officers
insurance at a reasonable and customary level, including you as an insured party
for claims relating to actions taken during your employment with the Company.

13. In the event of a breach of any of the terms of this Agreement, the party in
breach shall pay any damages ordered by a court of law, administrative agency,
or other legal process. The parties further understand and agree that monetary
damages may be an inadequate remedy for a breach of this Agreement, and
accordingly, the non-breaching party shall be entitled to enforce this Agreement
by obtaining injunctive relief in a court of competent jurisdiction. This
Agreement constitutes the entire agreement between the Company and you, and
supersedes and cancels all prior and contemporaneous written and oral
agreements, if any, between the Company and you. You affirm that, in entering
into this Agreement, you are not relying upon any oral or written promise or
statement made by anyone at any time on behalf of the Company.

14. This Agreement is binding upon the parties and their respective successors,
assigns, heirs, executors, administrators and legal representatives. In the
event of your death before payment of any amount pursuant to the terms of this
Agreement, payment of that amount shall be made to your estate.

15. If any of the provisions, terms or clauses of this Agreement are declared
illegal, unenforceable or ineffective in a legal forum, those provisions, terms
and clauses shall be deemed severable, such that all other provisions, terms and
clauses of this Agreement shall remain valid and binding upon both parties.

16. Without detracting in any respect from any other provision of this
Agreement:

a. You, in recognition of the consideration provided to you as described in
Paragraph 2 of this Agreement, agree and acknowledge that this Agreement



--------------------------------------------------------------------------------

constitutes a knowing and voluntary waiver of all rights or claims you have or
may have against the Company as set forth herein, including, but not limited to
all rights or claims arising under the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of the
ADEA, and you have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not acting under the influence of any
medication or mind-altering chemical of any type in entering into this
Agreement.

b. You understand that, by entering into this Agreement, you do not waive rights
or claims that may arise after the date of your execution of this Agreement,
including without limitation any rights or claims that you may have to secure
enforcement of the terms and conditions of this Agreement.

c. You agree and acknowledge that the consideration provided to you in Paragraph
2 of this Agreement is in addition to anything of value to which you are already
entitled if you do not sign this Agreement.

d. The Company hereby advises you to consult with an attorney prior to executing
this Agreement, and you represent to the Company that you have done so.

e. You acknowledge that you were informed that you had at least twenty-one
(21) days in which to review and consider this Agreement, and to consult with an
attorney regarding the terms and effect of this Agreement.

17. The Company agrees that you may revoke this Agreement within seven (7) days
from the date you sign this Agreement, in which case this Agreement shall be
null and void and of no force or effect on either the Company or you. Any
revocation must be in writing and received by Janice J. Peterson, Vice
President, Human Capital, Strategic Hotels & Resorts, Inc., 77 West Wacker,
Suite 4600, Chicago, Illinois 60601 by 5:00 p.m. on or before the seventh day
after this Agreement is executed by you.

18. This Agreement may not be changed or altered, except by a writing signed by
the Company and you. This Agreement is entered into in the State of Illinois,
and the laws of the State of Illinois will apply to any dispute concerning it,
excluding the conflict-of-law principles thereof. This Agreement shall not
become effective or enforceable until the seven-day revocation period has
expired.



--------------------------------------------------------------------------------

YOU EXPRESSLY ACKNOWLEDGE, REPRESENT, AND WARRANT THAT YOU HAVE READ THIS
AGREEMENT CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS, AND
SIGNIFICANCE OF THIS AGREEMENT; THAT THE COMPANY HAS ADVISED YOU TO CONSULT WITH
AN ATTORNEY CONCERNING THIS AGREEMENT; THAT YOU HAVE HAD A FULL OPPORTUNITY TO
REVIEW THIS AGREEMENT WITH AN ATTORNEY; THAT YOU UNDERSTAND THAT THIS AGREEMENT
HAS BINDING LEGAL EFFECT; AND THAT YOU HAVE EXECUTED THIS AGREEMENT FREELY,
KNOWINGLY AND VOLUNTARILY.

PLEASE READ CAREFULLY. THIS AGREEMENT HAS IMPORTANT LEGAL CONSEQUENCES.

 

Date: 7/27/06   

/s/ Stephen K. Miller

   Stephen K. Miller

On this 27 day of July, 2006, before me personally came Stephen Miller, to me
known to be the individual described in the foregoing instrument, who executed
the foregoing instrument in my presence, and who duly acknowledged to me that he
executed the same.

 

/s/ Nancy Cochand

Notary Public

Date: 7/27/06

 

Strategic Hotel Funding, L.L.C. By:  

/s/ Janice J. Peterson

Name:   Janice J. Peterson Title:   Vice President – Human Capital

You must sign and return this Agreement to Janice J. Peterson, Vice President,
Human Capital, Strategic Hotels & Resorts, Inc., 77 West Wacker, Suite 4600,
Chicago, Illinois 60601 no later than 5:00 p.m. on the 21st day following
receipt of this document or irrevocably lose the opportunity to receive the
consideration detailed herein. You received this Agreement on July 25, 2006.



--------------------------------------------------------------------------------

Exhibit A

Transition Period Waiver and Release

In exchange for the consideration, promises, covenants and waivers identified in
the July __, 2006 Agreement between Stephen K. Miller (“Miller”) and the
“Company” as that term is defined in the Agreement, Miller hereby releases and
forever discharges the Company for all claims, liabilities and other matters
identified in Paragraph 3 of the Agreement that may arise between the date of
the Agreement and the date that this Transition Period Waiver and Release is
executed by the parties and reaffirms the representation in Paragraph 4 as true
through the date this Transition Period Waiver and Release is executed. Miller
further agrees that all other pertinent provisions of the Agreement apply
equally to this Transition Period Waiver and Release, including but not limited
to, the twenty-one (21) day attorney consultation period and the seven (7) day
revocation period identified in Paragraphs 16 and 17 of the Agreement.

YOU EXPRESSLY ACKNOWLEDGE, REPRESENT, AND WARRANT THAT YOU HAVE READ THIS WAIVER
AND RELEASE CAREFULLY; THAT YOU FULLY UNDERSTAND THE TERMS, CONDITIONS, AND
SIGNIFICANCE OF THIS WAIVER AND RELEASE; THAT THE COMPANY HAS ADVISED YOU TO
CONSULT WITH AN ATTORNEY CONCERNING THIS WAIVER AND RELEASE; THAT YOU HAVE HAD A
FULL OPPORTUNITY TO REVIEW THIS WAIVER AND RELEASE WITH AN ATTORNEY; THAT YOU
UNDERSTAND THAT THIS WAIVER AND RELEASE HAS BINDING LEGAL EFFECT; AND THAT YOU
HAVE EXECUTED THIS WAIVER AND RELEASE FREELY, KNOWINGLY AND VOLUNTARILY.

PLEASE READ CAREFULLY. THIS WAIVER AND RELEASE HAS IMPORTANT LEGAL CONSEQUENCES.

 

Date: 8/31/06    By:  

/s/ Stephen K. Miller

     Stephen K. Miller

 

On this 31st day of August, 2006, before me personally came Stephen K. Miller,
to me known to be the individual described in the foregoing instrument, who
executed the foregoing instrument in my presence, and who duly acknowledged to
me that he executed the same.

 

/s/ Irene L. Veea

Notary Public

Date: 8/31/06

 

STRATEGIC HOTEL FUNDING, L.L.C. By:   /s/ Janice J. Peterson Name:   Janice J.
Peterson Title:   Vice President, Human Capital